Order entered November 16, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01292-CV

                           IN RE GIANT EAGLE, INC., Relator

                 Original Proceeding from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-03853

                                          ORDER
               Before Chief Justice Wright, Justice Bridges and Justice Stoddart

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s motion for temporary relief pending resolution of the petition for

writ of mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE